                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF ALABAMA
                               SOUTHERN DIVISION

UNITED STATES OF AMERICA,                        )
                                                 )
v.                                               ) CRIMINAL No.:          07-CR-00235-KD-B-2
                                                 )
DONALD BANKS,                                    )
    Defendant.                                   )

                                             ORDER

       This matter is before the Court on Donald Banks’ motion for early termination of

supervised release. (Doc. 75).1 The United States has responded to Banks’ motion. (Doc. 78). It

has no objection. (Id.). The United States Probation Office’s opinion was solicited as well, and it

similarly has no objection. For the following reasons, the motion is due to be granted.

       On April 13, 2009, after being convicted of conspiracy to possess with intent to distribute

crack cocaine, Banks received a 108-month custody sentence. (Doc. 51). Banks’ sentence was later

reduced to 70 months pursuant to 18 U.S.C. § 3582(c)(2). (Doc. 61). The sentence included a 120-

month term of supervised release. (Docs. 51 & 61). Banks was released from custody in June 2014,

and he has served under supervised release since that time. To date, he has completed

approximately 58 months (i.e., almost half) of his total term of supervised release.

       Pursuant to 18 U.S.C. § 3583(e)(1), after consideration of the relevant factors in 18 U.S.C.

§ 3553(a), the Court may “terminate a term of supervised release and discharge the defendant

released at any time after the expiration of one year of supervised release, pursuant to the

provisions of the Federal Rules of Criminal Procedure relating to the modification of probation, if


1
  In December 2016, the Court denied Banks’ previous motion for early termination of supervised
release. (Doc. 74). At that time, he had completed approximately 30 months of his 120-month term
of supervised release. Both the United States Probation Office and the United States Attorney’s
Office opposed his request for early termination. In denying Banks’ motion, the Court noted that
it would reconsider should a new motion be filed in a year. It has been more than two years since
that order was entered.

                                                 1
it is satisfied that such action is warranted by the conduct of the defendant released and the interest

of justice.” 18 U.S.C. § 3583(e)(1). Factors to consider include the defendant’s history and

characteristics, deterrence to criminal conduct, protection of the public from future crimes by the

defendant, and the need for educational training or other types of care in the most efficient manner.

See 18 U.S.C. § 3583(e) (referencing § 3553(a) factors to be considered).

       Banks writes that he has served his supervised release term with exemplary behavior and

he has maintained employment. He writes that he is currently employed by H.O. Weavers and

Sons, Inc.

       Upon consideration of the relevant factors, Banks’ steady employment, his adherence to

the conditions of his supervised release, the Probation Office’s agreement with the motion, and the

United States’ lack of objection, Banks’ motion for early termination of supervised release (Doc.

75) is GRANTED.

       The Clerk is directed to mail a copy of this order to Banks.

               DONE the 30th day of April 2019.

                                               /s/ Kristi K. DuBose
                                               KRISTI K. DuBOSE
                                               CHIEF UNITED STATES DISTRICT JUDGE




                                                  2
